IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                               AT JACKSON
                       Assigned on Briefs May 5, 2009

             STATE OF TENNESSEE v. LANDON McCONAUGHY

               Direct Appeal from the Circuit Court for Madison County
                          No. 07-674    Donald Allen, Judge


                No. W2008-01645-CCA-R3-CD - Filed February 26, 2010


The Defendant-Appellant, Landon McConaughy,1 was arrested after a valid traffic stop, and
various contraband was seized from his person and his vehicle. He filed a motion to suppress
all evidence seized as a result of the traffic stop, which was denied by the Madison County
Circuit Court. McConaughy subsequently pled guilty to possession of methamphetamine
with intent to sell, a Class C felony, and possession of drug paraphernalia, and possession of
a prohibited weapon, both Class A misdemeanors. He received an effective sentence of five
years. Pursuant to Tennessee Rule of Criminal Procedure 37, McConaughy properly
reserved three certified questions of law alleging violations of his rights under the Fourth
Amendment of the U.S. Constitution and Article 1, Section 7 of the Tennessee Constitution:
(1) “whether the scope of his detention following the traffic stop was exceeded by [the
arresting officer], without reasonable suspicion or probable cause;” (2) “whether [the
arresting officer] had sufficient reasonable suspicion that McConaughy was armed in order
to justify a Terry style pat-down;” and (3) “whether [the arresting officer] exceeded the scope
of a Terry pat-down.” Following our review, we affirm the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which T HOMAS T.
W OODALL and J. C. M CL IN, JJ., joined.

Daniel J. Taylor, Jackson, Tennessee, for the Defendant-Appellant, Landon McConaughy.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Assistant Attorney
General; Jerry Woodall, District Attorney General; and Brian Gilliam, Assistant District
Attorney General, for the Appellee, State of Tennessee.


       1
          The Defendant-Appellant’s name is spelled “McConaughy” in the indictment; however, his name
is spelled “McConnaughy” throughout the motion to suppress transcript and other documents in the record
on appeal.
                                          OPINION

        Suppression Hearing. This case stems from the detention and arrest of McConaughy
following a valid traffic stop on June 16, 2007. During the stop, a “spring-loaded” switch
blade, a prohibited weapon, was removed from McConaughy’s front pant’s pocket, $864 in
various denominations was found on his person, and methamphetamine, a glass pipe, and
digital scales were found in his vehicle. McConaughy filed a motion to suppress conceding
the traffic stop was supported by probable cause; however, he moved to suppress all evidence
seized pursuant to the stop based on a variety of other grounds.

        At the suppression hearing, Deputy Tony Valdez of the Madison County Sheriff’s
Department testified to the following events. Deputy Valdez was conducting stationary radar
around 1:00 a.m. when he observed McConaughy’s vehicle traveling forty-two miles per
hour in a thirty miles per hour zone. Deputy Valdez pulled into a private driveway behind
McConaughy, activated his emergency blue lights, and stepped out of his vehicle. Upon
initial contact with McConaughy, Deputy Valdez informed McConaughy of the traffic
violation and asked for his identification, registration of the vehicle, and proof of insurance.

       Deputy Valdez stated McConaughy had his driver’s license and vehicle registration,
but no proof of insurance. During the initial contact, Deputy Valdez asked McConaughy “if
there were any weapons or illegal or illicit type of narcotics” in the vehicle. Deputy Valdez
said that McConaughy replied, “‘No.’ and further said, ‘You can stick your head in here if
you like.’” Deputy Valdez stepped away from McConaughy’s vehicle to provide him time
to look for proof of insurance in an effort to prevent an additional charge.

       Upon returning to McConaughy’s vehicle, Deputy Valdez’s second contact with
McConaughy, Deputy Valdez asked for McConaughy’s insurance card again. Deputy
Valdez also questioned for the second time, “Is there any illegal or illicit contraband or
narcotics or weapons?” McConaughy replied, “‘No.’ and again he said, ‘You can put your
head in here and check it out.’” Deputy Valdez testified that this response “raised concern.”
Deputy Valdez said he began “the process for the citation itself” after his second contact with
McConaughy. Deputy Valdez estimated the process for the citation lasted “probably about
20 minutes /15 minutes.” In explaining the citation process, Deputy Valdez stated:

       In this case and mostly every case, we make sure there is no wants or warrants
       for the person and we have to wait for that information to return; make sure the
       vehicle is not wanted or there’s no warrants for the vehicle as well. Once that
       information has returned, I’ll complete a citation process and then we go ahead
       and explain to the violator what the infractions are and how they can remedy
       that by court process.



                                              -2-
While Deputy Valdez processed the citation, McConaughy remained inside of his vehicle.

        Deputy Valdez stated, “At that point after the citation was completed and I told him
I was going to issue him a citation, I asked him to step out of the vehicle for my safety and
step to the rear of his vehicle which was in front of my vehicle.” Deputy Valdez testified that
drivers are asked to step out of their vehicles for officer safety when

               The situation dictates and if I feel that the situation where I may be
       compromised because when I do recontact somebody and I do have the
       citation book in my hand and my hands are full, my position is compromised.
       In those cases, I do ask them to step out.

He explained that “in those cases” his safety is compromised because his hands are full.
However, he stated, after he asked McConaughy to get out of the vehicle, his “cit book” was
on the front hood of his vehicle. He asked McConaughy to step to the rear of his vehicle and
again, for the third time, asked him if he had any weapons with him. At this point, Deputy
Valdez testified that McConaughy said he had a knife.

        Deputy Valdez told McConaughy “not to reach for it,”conducted a pat-down of
McConaughy, and felt the impression of a knife. Deputy Valdez then removed a “spring-
loaded” switch blade from McConaughy’s front pants pocket, which Deputy Valdez
concluded was an illegal weapon. McConaughy was placed into custody and held in the
back of Deputy Valdez’s vehicle. The passenger in McConaughy’s vehicle was identified
and eventually released. Deputy Valdez then conducted an inventory search of
McConaughy’s vehicle, which produced a small bag found in the trunk area of the vehicle
that contained a glass methamphetamine pipe and digital scale. The small bag also contained
a clear plastic baggy of 15.3 grams of methamphetamine.

        On cross-examination, Deputy Valdez testified that after he stopped McConaughy,
he determined that the vehicle was lawfully registered to McConaughy and that McConaughy
possessed and owned the vehicle. However, the record does not show when Deputy Valdez
confirmed this during the stop. Another deputy came to the stop location “some time before
[Deputy Valdez’s] initial contact and the first time [he] went to [his] vehicle to initiate the
citation process[.]” Deputy Valdez explained the second officer was there for security while
he wrote the citation. The second deputy stood “probably 20 feet” away from McConaughy.

        Defense counsel asked, “Didn’t [McConaughy] ask you why he couldn’t sign the
citation - - you couldn’t hand him the citation?” In response, Deputy Valdez replied, “And
my reasons were my officer safety, my safety. I don’t know what his intentions were.” The
following exchange then occurred between defense counsel and Deputy Valdez:



                                              -3-
       DEFENSE COUNSEL: You had already asked him twice about his weapons
       and he indicated he had no weapons or drugs, is that correct, before you asked
       him to step outside the vehicle?

       DEPUTY VALDEZ: Yes. That’s what he indicated, yes.

       DEFENSE COUNSEL: So you had no reason – he indicated to you there was
       no weapon; is that right? Twice?

       DEPUTY VALDEZ: He did.

       DEFENSE COUNSEL: And nothing had changed since the first time you
       asked those two questions and then when you walked back a third time
       because [the second officer] was standing right there, wasn’t he?

       DEPUTY VALDEZ: He was, yes sir.

       DEFENSE COUNSEL: So nothing had changed in that meantime?

       DEPUTY VALDEZ: No, sir. Not except for my awareness from the get-go.
       You know, you have to raise concern when someone tells you to stick your
       head in the vehicle, yes, sir.

       Deputy Valdez acknowledged that he did not see or smell any drugs and had no
indication of weapons. He stated the purpose of asking McConaughy to step out of his
vehicle was

              For my safety. Because of his comments, I don’t know what his
       intentions were. Since he was ceased (sic) and not free to leave, I would rather
       him come back to me where I can cover him and my partner can cover the
       passenger.

Defense counsel then asked, “[S]o his comment, the reason you asked him to step outside
was because you asked him twice if he had a weapon or any drugs and he said, ‘No.’?”
Deputy Valdez replied, “No. Because he responded twice to stick my head in the window,
sir.” Deputy Valdez acknowledged that he continued to ask McConaughy about weapons and
drugs because of McConaughy’s statement that he could stick his head in the window and
look around, but denied having asked McConaughy to search his vehicle.

       The passenger in McConaughy’s vehicle, Anthony Allen, testified that the traffic stop
took place in the driveway of his residence. Allen stated that Deputy Valdez repeatedly

                                             -4-
asked to search McConaughy’s vehicle. Allen said McConaughy and Deputy Valdez
“feuded” for between ten and fifteen minutes about whether Deputy Valdez had a right to
search the vehicle. Allen stated that Deputy Valdez approached McConaughy’s vehicle a
second time with Officer Lipham. Allen testified that the officers said “metro was coming
with a K-9.” Allen also stated, “The whole time both of them had their flashlights and was
looking through the windows of the car . . .” After McConaughy got out of his vehicle, Allen
said he watched Deputy Valdez grab McConaughy’s pockets; however, Allen could not hear
their conversation. Allen testified that he was agitated during the traffic stop because “the
officer acted like he didn’t want to give [McConaughy] his ticket and let him go. He just
kept on and kept on pushing the point to search the vehicle over and over. He asked him
more than twice I know.” Allen also stated they were in the vehicle thirty minutes before
McConaughy was ordered out of the vehicle by the officers.

        McConaughy testified that Deputy Valdez asked to search his vehicle at least eight
to ten times. McConaughy said he responded “no” each time. McConaughy stated that
Deputy Valdez and the second deputy walked around his vehicle several times with
flashlights. McConaughy said he was told that “the K-9 unit was going to be coming out and
the dog was going to sniff the car.” McConaughy testified that when Deputy Valdez first
approached his vehicle, he asked, “‘Do you mind if we stick our heads in there and poke
around?’” McConaughy responded, “‘No. I didn’t mind. Stick your head in here and poke
around.’” McConaughy said Deputy Valdez ordered him outside of his vehicle to sign the
citation. While outside, McConaughy said he was not asked if he had a weapon. He testified
that when he attempted to sign the citation, the officers grabbed his arms and retrieved the
knife from his pocket. McConaughy stated that he was not aware that he had a weapon in
his pockets or narcotics in his trunk. McConaughy testified that he was in his vehicle for
around forty-five minutes before being asked to sign the citation. He said he sat in his
vehicle for between twenty and thirty minutes while Deputy Valdez asked to search his
vehicle.

        The trial court denied McConaughy’s motion to suppress. In its written findings, the
trial court stated:

              The Court credits the testimony of Deputy Tony Valde[z] who stated
       that he initiated a traffic stop of the defendant’s vehicle after observing him
       speeding (42 mph in a 30 mph zone) at approximately 1:00 A.M. on June 16,
       2007. The traffic stop was justified based upon the officer’s personal
       observations. After the defendant was unable to show proof of insurance for
       his vehicle, the officer initially decided to issue citations for the speeding and
       proof of insurance violations. Following this lawful stop of the defendant’s
       vehicle, the law clearly allows the officer to ask that the driver (or even a
       passenger) to exit the vehicle, especially since the officer needed to ask the

                                              -5-
       defendant to sign the traffic citation. Upon asking the defendant if he had any
       weapons on him, (which the officer indicated he did for his own personal
       safety) the defendant replied “yes,” that he had a “pocket knife” in his pants
       pocket. This reply of “yes” is in direct contradiction to the defendant’s earlier
       answers when asked that very same question by the officer while the defendant
       was seated in his vehicle. The defendant had twice told the officer earlier that
       he had no weapons on him while he was seated in his car. Based upon the
       circumstances, the Court finds that the “pat down” of the defendant for
       weapons at that point was justified since the defendant had affirmatively
       indicat[ed] that he had a knife on his person.

              The “pat down” of the defendant by the officer led to the discovery of
       a spring loaded, switch blade knife which the officer testified was a prohibited
       weapon. The officer then immediately placed the defendant under arrest for
       carrying or possessing this prohibited weapon. The Court credits Deputy
       Valde[z]’s testimony in this regard. The Court does not credit the testimony
       of the defendant Landon McConaughy when he testified that he was placed
       under arrest before he was patted down by the officer.

               Furthermore, the Court credits the testimony of Deputy Valde[z] when
       he testified that after placing the defendant under arrest and into custody, he
       conducted an inventory search of the vehicle prior to it being towed. The
       defendant even testified, the same as did Deputy Valde[z], that it only took
       about 20 minutes from the time his vehicle was stopped until the time he was
       placed under arrest. The Court finds that this was not an unreasonable amount
       of time to detain the defendant.

       Following the denial of the motion to suppress, McConaughy pled guilty to possession
of methamphetamine with intent to sell, possession of drug paraphernalia, and possession of
a prohibited weapon. Pursuant to Tennessee Rule of Criminal Procedure 37, McConaughy
reserved for appeal the following certified questions:

       Whether the scope of the detention following the traffic stop was exceeded by
       Officer Valdez, without reasonable suspicion or probable cause, in violation
       of the Defendant’s rights under both the Fourth Amendment of the U.S.
       Constitution and Article 1, Section 7 of the Tennessee Constitution.

       Whether Officer Valdez had sufficient reasonable suspicion that Mr.
       McConaughy was armed in order to justify a Terry style pat-down of Mr.
       McConaughy under the Fourth Amendment of the U.S. Constitution and
       Article 1, Section 7 of the Constitution of Tennessee.

                                              -6-
       Whether Officer Valdez exceeded the scope of a Terry pat-down of Mr.
       McConaughy in violation of the Fourth Amendment of the U.S. Constitution
       and Article 1, Section 7 of the Constitution of Tennessee.

                                         ANALYSIS

       Standard of Review. The standard of review applicable to suppression issues
involves a mixed question of law and fact. State v. Garcia, 123 S.W.3d 335, 342 (Tenn.
2003). “[A] trial court’s finding of fact in a suppression hearing will be upheld unless the
evidence preponderates otherwise.” State v. Cox, 171 S.W.3d 174, 178 ( Tenn. 2005)
(quoting State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996)). The Tennessee Supreme Court
explained this standard in State v. Odom:

               Questions of credibility of the witnesses, the weight and value of the
       evidence, and resolution of conflicts in the evidence are matters entrusted to
       the trial judge as the trier of fact. The party prevailing in the trial court is
       entitled to the strongest legitimate view of the evidence adduced at the
       suppression hearing as well as all reasonable and legitimate inferences that
       may be drawn from that evidence. So long as the greater weight of the
       evidence supports the trial court’s findings, those findings shall be upheld.

Odom, 928 S.W.2d at 23. The trial court’s application of the law to the facts is reviewed de
novo. State v. England, 19 S.W.3d 762, 766 (Tenn. 2000).

        The Fourth Amendment to the United States Constitution and Article 1, Section 7 of
the Tennessee Constitution protect against unreasonable searches and seizures. In addition,
“a warrantless search or seizure is presumed unreasonable, and evidence discovered as a
result thereof is subject to suppression unless the State demonstrates that the search or seizure
was conducted pursuant to one of the narrowly defined exceptions to the warrant
requirement.” State v. Yeargan, 958 S.W.2d 626, 629 (Tenn. 1997). The stop of a vehicle
and the detention of its occupants constitutes a seizure within the meaning of both the Fourth
Amendment to the United States and Article 1, Section 7 of the Tennessee Constitution.
Whren v. United States, 517 U.S. 806, 809-10, 116 S. Ct. 1769, 1772 (1996); State v. Binette,
33 S.W.3d 215, 218 (Tenn. 2000). When the police have probable cause that a traffic
violation has occurred, the decision to stop the vehicle is reasonable. State v. Berrios, 235
S.W.3d 99, 105 (Tenn. 2007) (citing Whren, 517 U.S. at 810, 116 S. Ct. at 1772). In this
case, McConaughy concedes that the initial stop by Deputy Valdez was constitutional.

        I. Scope of Detention. McConaughy claims “the scope of the detention following
the traffic stop was exceeded by Deputy Valdez, without reasonable suspicion or probable


                                               -7-
cause . . .” Specifically, he asserts that the length and manner of his detention were
unreasonable. The State argues the trial court correctly credited the testimony of Deputy
Valdez in finding that McConaughy’s detention was reasonable.

        If an officer’s action in stopping an individual is justified at its inception, then we
must next determine whether the seizure and search of the individual are “reasonably related
in scope to the circumstances which justified the interference in the first place.” Terry v.
Ohio, 392 U.S. at 20, 88 S. Ct. at 1879. The detention “must be temporary and last no longer
than is necessary to effectuate the purpose of the stop.” Florida v. Royer, 460 U.S. 491, 500,
103 S. Ct. 1319, 1325 (1983). “[T]he proper inquiry is whether during the detention, the
police diligently pursued a means of investigation that was likely to confirm or dispel their
suspicions quickly.” State v. Simpson, 968 S.W.2d 776, 783 (Tenn. 1998). If “the time,
manner or scope of the investigation exceeds” the ambit of reasonableness, a constitutionally
permissible stop may be transformed into one which violates the Fourth Amendment and
article 1, section 7 of the Tennessee Constitution. United States v. Childs, 256 F.3d 559, 564
(7th Cir. 2001); see also State v. Morelock, 851 S.W.2d 838, 840 (Tenn. Crim. App. 1992);
State v. Kevon Fly, No. E2006-01979-CCA-R3-CD, 2007 WL 2141543, at *5 (Tenn. Crim.
App., at Knoxville, July 26, 2007). Furthermore, the reasonableness of the scope of a traffic
stop is to be measured in objective terms without regard to the subjective intentions of the
officer. Ohio v. Robinette, 519 U.S. 33, 38, 117 S. Ct. 417, 420-21 (1996).

        In Tennessee, “requests for driver’s licenses and vehicle registration documents,
inquiries concerning travel plans and vehicle ownership, computer checks, and the issuance
of citations are investigative methods or activities consistent with the lawful scope of any
traffic stop.” State v. Gonzalo Garcia, No. M2000-01760-CCA-R3-CD, 2002 WL 242358,
at *21 (Tenn. Crim. App., at Nashville, Feb. 20, 2002) (citing United States v. West, 219
F.3d 1171, 1176 (10th Cir. 2000); United States v. Hill, 195 F.3d 258, 268 (6th Cir. 1999);
and United States v. Lyton, 161 F.3d 1168, 1170 (8th Cir. 1998)), overruled on other
grounds by State v. Garcia, 123 S.W.3d 335 (Tenn. 2003). With this in mind, however, when
an officer observes certain misdemeanors, such as a operating a vehicle in excess of the
speed limit, the officer shall issue a citation for the violation in lieu of arresting the
misdemeanant. See T.C.A. §§55-8-152, -10-207(a)(1) (2007). “[T]he Tennessee ‘cite and
release’ statute creates a presumptive right to be cited and released for the commission of a
misdemeanor.” State v. Walker, 12 S.W.3d 460, 464 (Tenn. 2000). Violating the “cite and
release” statute infringes upon a person’s right against an unreasonable search and seizure.
Id. at 467.

       Before engaging further in our analysis, we must first note that McConaughy’s brief,
in large part, only challenges Deputy Valdez’s credibility. After comparing conflicts
between Deputy Valdez, McConaughy, and Anthony Allen’s testimony, McConaughy
simply states “there was no reason to take [him] into custody.” As previously stated,

                                              -8-
“Questions of credibility of the witnesses, the weight and value of the evidence, and
resolution of conflicts in the evidence are matters entrusted to the trial judge as the trier of
fact.” Odom, 928 S.W.2d at 23. The trial court credited the testimony of Deputy Valdez
over that of McConaughy and Allen. The record does not preponderate against the findings
of the trial court. Even without the credibility determination made by the trial court,
McConaughy fails to state how Deputy Valdez exceeded the scope of the stop. We will,
nevertheless, address McConaughy’s claim in so much as he argues the scope of his original
detention was exceeded by Officer Valdez’s improper questioning.

       After a considerable split of authority in the federal courts,2 the United States Supreme
Court resolved the issue of whether an officer is permitted to ask questions during a search
unrelated to the purpose of the initial detention in Muehler v. Mena, 544 U.S. 93, 100-01,
125 S. Ct. 1465, 1471-72 (2005). Although the facts in Muehler were not based on a traffic
stop, Muehler held that “mere police questioning does not constitute a seizure” unless it
extends the detention of the individual. Id. (quoting Florida v. Bostick, 501 U.S. 429, 434,
111 S. Ct. 2382, 2386 (1991). Recently, in Arizona v. Johnson, 129 S. Ct. 781 (2009), the
United States Supreme Court emphasized its holding in Muehler, and made clear that

         A lawful roadside stop begins when a vehicle is pulled over for investigation
         of a traffic violation. The temporary seizure of driver and passengers
         ordinarily continues, and remains reasonable, for the duration of the stop.
         Normally, the stop ends when the police have no further need to control the
         scene, and inform the driver and passengers they are free to leave. See
         Brendlin, 551 U.S., at 258, 127 S. Ct. 2400. An officer’s inquiries into matters
         unrelated to the justification for the traffic stop, this Court has made plain, do
         not convert the encounter into something other than a lawful seizure, so long
         as those inquiries do not measurably extend the duration of the stop. See
         Muehler v. Mena, 544 U.S. 93, 100-01, 125 S. Ct. 1465, 161 L. Ed. 2d 299
         (2005).

Id. at 788.

       The record in this case is not altogether clear as to the time-line of events from the
inception of the stop to McConaughy’s arrest. There was no direct testimony regarding the

         2
          See United States v. Holt, 264 F.3d 1215, 1228-29 (10th Cir. 2001), and United States v. Shabazz, 993 F.2d
431, 436 (5th Cir. 1993) (holding that questions during lawful traffic stop which are unrelated to initial stop do not
violate Fourth Amendment); United States v. Murillo,255 F.3d 1169, 1174 (9th Cir. 2001) and United States v. Ramos,
42 F.3d 1160, 1164 (8 th Cir. 1994) (holding that questions are seizures requiring either some relation to the basis for the
custody or an independent source of reasonable suspicion); see also Wayne R. LaFave, The “ Routine Traffic Stop”
From Start to Finish: Too Much “Routine,” Not Enough Fourth Amendment, 102 Mich. L.Rev. 1843, 1887 (2004).



                                                            -9-
time period prior to Deputy Valdez’s second contact, when the citation process actually
began, or when Officer Valdez received confirmation of McConaughy’s driving particulars.
As such, it is extremely difficult for this court to determine whether the questions posed by
Deputy Valdez exceeded the permissible scope of the stop. However, the record does show
that Deputy Valdez did not begin the “citation process” until after the second contact with
McConaughy, to save McConaughy from an additional charge. He explained that after the
second contact he returned to his vehicle to complete the citation. The citation was complete
within fifteen to twenty minutes, and Deputy Valdez returned to McConaughy’s vehicle to
initiate the third contact. During the third contact, Deputy Valdez ordered McConaughy out
of his vehicle to sign the citation. Deputy Valdez testified that the purpose of ordering
McConaughy out of his vehicle to sign the citation was for officer safety. In addition,
McConaughy’s statement, “you can stick your head in,” raised Deputy Valdez’s concern
about the stop. Finally, similar to Deputy Valdez’s testimony, the passenger in the vehicle
testified that the “citation process” lasted approximately thirty minutes. Based on this record,
we unable to conclude that Deputy Valdez’s action, in asking three questions regarding
weapons and narcotics, unreasonably exceeded the scope of the traffic stop. Compare State
v. Orson Wendell Hudson, No. M2004-00077-CCA-R3CD, 2005 WL 639129, at **3-4
(Tenn. Crim. App., at Nashville, Mar. 15, 2005) (concluding that questions by officer were
within the scope of original detention and did not create an unreasonable delay where officer
initially asked for license, registration, insurance, and travel plans, but after noticing
defendant’s tail light was not working, asked defendant if he had been previously arrested
and defendant admitted prior arrests for domestic battery and unlawful possession of a
handgun) and Fly, 2007 WL 2141543, at *5-6 (concluding that there was nothing improper
about scope or duration of the detention where questions by officer revealed that although
defendant had been issued a valid driver’s license, he did not have it with him at the time of
the stop) with Maxwell v. State, 785 So. 2d 1277 (Fla. Dist. Ct. App. 2001) (holding that
police officer unreasonably delayed writing speeding ticket, which gave drug sniffing dog
unit time to arrive and search defendant’s car, and officer asked defendant over 50 questions
during stop, including where he had worked and questions about drugs and weapons, and
where officer made no attempt to finish writing ticket once he had necessary information).
McConaughy is not entitled to relief on this issue.




                                             -10-
        II. Pat-Down Search.3 McConaughy claims Deputy Valdez lacked reasonable
suspicion that he was armed or dangerous to justify a pat-down search. The State argues that
the trial court correctly found that the pat-down search was warranted based on Deputy
Valdez’s testimony that McConaughy admitted to possessing a knife.

        As a safety measure, an officer may generally request a motorist to exit his vehicle in
order to sign a citation. See Pennsylvania v. Mimms, 434 U.S. 106, 111, 98 S. Ct. 330, 333
(1977); State v. Harris, 280 S.W.3d 832, 840 (Tenn. Crim. App. 2008). Once the motorist
has exited his vehicle, the officer “may conduct a pat-down for weapons if he has reasonable
suspicion that the driver may be armed.” Berrios, 235 S.W.3d at 108 (citing Knowles v.
Iowa, 525 U.S. 113, 118, 119 S. Ct. 484, 488 (1998)). Here, the trial court found that “the
‘pat down’ of the defendant for weapons . . . was justified since the defendant affirmatively
indicated that he had a knife on his person.” This finding was based on the trial court’s
determination that Deputy Valdez was a credible witness. We will not override the trial
court’s assessment of a witness’ credibility. See Odom, 928 S.W.2d at 23. Based on Deputy
Valdez’s testimony, which is entitled to the strongest legitimate view, the pat-down search
was justified because McConaughy admitted to carrying a weapon. McConaughy is not
entitled to relief on this issue.

         Conclusion. Based on the foregoing, the judgment of the trial court is affirmed.


                                                                  ______________________________
                                                                  CAMILLE R. McMULLEN, JUDGE




         3
          We presume M cConaughy’s brief combines his second and third certified questions because he fails to brief
or provide any argument in regard to “[w]hether Officer Valdez exceeded the scope of a Terry patdown of Mr.
McConaughy in violation of the Fourth Amendment of the U.S. Constitution and Article 1, Section 7 of the Constitution
of Tennessee.” In so much as his third certified question is not comprised within the brief portion of his second certified
question, we conclude that it is waived. See Tenn. Ct. Crim. App. R. 10(b) (“Issues which are not supported by
argument, citation to authorities, or appropriate references to the record will be treated as waived in this court.”).




                                                          -11-